COURT OF APPEALS FOR THE
                           F IRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In re Hogan Lovells US, LLP, Relator

Appellate case number:       01-17-00975-CV

Trial court case number:     2017-19016

Trial court:                 333rd District Court of Harris County

       On December 28, 2017, relator, Hogan Lovells US, LLP, filed a petition for writ
of mandamus seeking to vacate the respondent trial judge’s November 6, 2017 order
granting “Plaintiffs’ Motion to Compel Discovery Responses From Third-Party Hogan
Lovells US LLP.” Relator further seeks to vacate the respondent’s December 19, 2017
order denying relator’s “Motion for Clarification” which, among other things, ordered
relator to produce all non-privileged documents by January 15, 2018. Relator has
included a record with the petition. See TEX. R. APP. P. 52.7.
       With the petition, relator also filed an “Emergency Motion for Temporary Relief
in Light of January 15, 2018 Deadline” seeking a temporary stay of the respondent’s
November 6, 2017 and December 19, 2017 orders, pending disposition of this petition.
Relator’s motion contains the required certificate of compliance. See TEX. R. APP. P.
52.10(a). On December 29, 2017, the real parties in interest filed a response in
opposition to the motion. On January 2, 2018, relator filed a reply in support.
      Accordingly, the Court grants the relator’s motion and ORDERS that the
respondent’s November 6, 2017 and December 19, 2017 orders are stayed. See id.
52.10(b). This stay is effective until the petition in this Court is finally decided or this
Court otherwise orders the stay lifted. See id. Any party may file a motion for
reconsideration of the stay. See id. 52.10(c).
       Finally, the Court requests a response to the petition for writ of mandamus by any
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 20 days from the date of this order. See id. 2, 52.4.
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court
Date: January 4, 2018